PD-1594-14
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                        Transmitted 2/4/2015 3:04:03 PM
                                     No. PD-1594-14                       Accepted 2/5/2015 8:30:58 AM
                                                                                           ABEL ACOSTA
                                                                                                   CLERK
                                          IN THE

                         Court of Criminal Appeals
                                  At Austin


February 5, 2015           ANTONIO BRAVO,
                                       Appellant
                                             v.

                       THE STATE OF TEXAS
                                       Appellee

                                  Cause number 1375810
                            In the 183rd Judicial District Court
                                 Of Harris County, Texas

                          Cause number No. No. 01-13-00899-CR
                   In the Court of Appeals for the First Judicial District


     Appellant’s Motion for Extension of Time Within
     Which to file Petition for Discretionary Review

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        ANTONIO BRAVO, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b), moves

 for an extension of time within which to file his petition for discretionary review. In

 support of his motion, the appellant submits the following:

        (A)    The appellant’s petition for discretionary review is due on December 29,
               2014.
      (B)    The appellant seeks an extension of time to file the appellant’s petition for
             discretionary review until, January 26, 2015.
      (C)    The appellant relies upon the following facts to reasonably explain the need
             for an extension:
                    Due to an unexpected hospitalization because of a medical
                    emergency, the undersigned was unable to complete the appellant’s
                    petition by December 29th and requests an additional 28 day
                    extension of time to file the petition that accompanies this motion..

       (D) O n e previous motion requesting an extension of time to file the appellant’s
            petition for discretionary review has been requested or granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until January 26, 2015.

                                                Respectfully submitted,

                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH

                  CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that this document contains 300

words and on January 25, 2015, a copy of the foregoing was electronically served on the

State of Texas.
                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH
                                                   Texas Bar No. 00797867

                                                   P.O. Box 10751
                                                   Houston, TX 77206
                                                   281-734-0668
                                                   Kelly.A.Smith.06@gmail.com

                                                   Counsel for the appellant




                                               2